Citation Nr: 1122056	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-33 392	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis C has been received.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to February 1971.

This appeal to the Board of Veterans Appeals (Board) arises from an August 2006 rating action that denied service connection for hepatitis C on the grounds that new and material evidence to reopen the claim had not been received.  This appeal also originally arose from a January 2008 rating action that denied service connection for a bilateral knee disability on the grounds that new and material evidence to reopen the claim had not been received, and compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant.   

By decision of February 2010, the Board denied service connection for a left knee disability; reopened the claim for service connection for a right knee disability on the basis of new and material evidence; and remanded the matters of service connection for a right knee disability on the merits, whether new and material evidence to reopen the claim for service connection for hepatitis C has been received, and compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant to the RO for further development of the evidence and for due process development.

By rating action of March 2011, the RO granted service connection for a right knee disability; this constitutes a full grant of the benefit sought on appeal with respect to that issue.

The Board's decision with respect to the issues of whether new and material evidence to reopen the claim for service connection for hepatitis C has been received, and compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant are set forth below.  The issue of service connection for hepatitis C on the merits is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  By rating action of November 2000, the RO denied service connection for hepatitis C; the appellant filed a Notice of Disagreement in June 2001, and a Statement of the Case was issued in January 2002, but he did not perfect his appeal by filing a Substantive Appeal.

2.  Additional evidence received since the November 2000 rating action denying service connection for hepatitis C is not cumulative or redundant of evidence previously of record; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.

3.  The competent and persuasive medical evidence establishes that the Veteran does not have lung disease that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during medical treatment status post liver transplant, or an event not reasonably foreseeable during that treatment.


CONCLUSIONS OF LAW

1.  The November 2000 rating action denying service connection for hepatitis C is final.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  Since November 2000, new and material evidence to reopen the claim for service connection for hepatitis C has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view of the Board's favorable disposition of the new and material evidence issue, the Board finds that all notification and development action needed to render a fair decision on this aspect of the claim on appeal for service connection for hepatitis C has been accomplished.

With respect to the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant, the Board finds that all notification and development action needed to fairly adjudicate that claim on appeal has been accomplished.  

A January 2007 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2007 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and, if needed, authorization to obtain them.  The letter further specified what evidence the VA had received, what evidence the VA was responsible for obtaining, to include Federal records, and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2007 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  An April 2010 RO letter also provided proper notice pertaining to the degree of disability and effective date information as per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board points out that, in the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 matter now before the Board, the January 2007 document meeting the VCAA's notice requirements was furnished to the Veteran prior to the January 2008 rating action on appeal.  

Additionally, the Board finds that all necessary development on the compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include numerous VA and private medical records.  The Veteran was afforded a comprehensive VA medical evaluation in September 2010 that specifically addressed medical questions pertaining to lung disease status post liver transplant in the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 claimed as a result of VA medical treatment.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In April 2010, the Veteran stated that he had no additional information or evidence to submit in connection with his claim.  The Board also finds that the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.     
      
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

A.  Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by the VA, and the proximate cause of the disability was          (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, the VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination.  The VA considers each involved body part separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and the VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, the VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the Veteran contends that he is entitled to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant.   He asserts that his lung disease is due to medication administered by the VA after his liver transplant.  However, considering the evidence of record in light of the governing legal authority, the Board concludes that the competent and persuasive medical evidence establishes that no benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are warranted.  

A review of the evidence discloses that the Veteran underwent an orthotopic liver transplant and a total hepatectomy with intra-abdominal venous shunts for end-stage liver disease and the Barnes-Jewish Hospital in January 2002.  The surgery occurred without complications.  Postoperatively, he was started on standard immunosuppressive therapy which included tacrolimus, cefotetan, Nystatin, and Bactrim, and he was stable for discharge on postoperative day 6.  

In March 2004, the Veteran was first seen in the VA gastroenterology clinic status post liver transplant after he exhausted his supplemental insurance benefits and could not afford his medications.  The impression was that he was doing very well on a simple postoperative regimen based on rapamycin immunosuppression, and famcyclovir for a viral infection.  In April, the physician stated that the Veteran had done very well on his immunosuppressive medication regimen, and that he should be continued on it indefinitely.  In October, the Veteran was noted to be taking rapimmune as his only immunosuppressant.  He complained of a chronic cough that began immediately after he received the liver transplant, with private medical treatment for sinus problems with an inhaler, with resolution of the cough.  The cough reoccurred as soon as he discontinued the inhaler, and he had no history of lung problems prior to the transplant.  On current examination, the lungs were normal to auscultation and percussion.  The impressions were status post liver transplant, clinically doing well on sirolimus, with levels followed by a private medical provider; and cough after liver transplant, response to inhaler treatment, now recurring off treatment, suspect allergic etiology or sinus-related problems.    

In August 2005, the Veteran was noted to be being followed status post liver transplant by a private medical provider, and doing reasonably well.  Prescriptions continued to be filled.  On June 2006 VA outpatient examination, the Veteran was noted to be taking sirolimus for immunosuppression.  He had no complaints, and stated that he sought VA treatment with medications related to his liver transplant.  He gave a history of the development of respiratory problems, manifested primarily as fits of coughing, over the past few years that had been attributed to the sirolimus.  On primary care examination, the lungs were clear to percussion and auscultation, with good depth of respiration.  The assessments were status post orthoptic liver transplant, and asthma/allergic rhinitis/possible reactive airways, of unclear etiology.  The physician was not aware that obstructive lung disease would be related to sirolimus, though interstitial lung disease was listed as a potential side effect of the drug.  On gastroenterological evaluation, the Veteran was noted to be doing well.  He was noted to have been recently short of breath, possibly attributable to asthma.  It was felt that no active intervention was currently needed.  August pulmonary function studies (PFTs) for evaluation of lung disease, asthmatic symptoms, tentatively attributed to sirolimus which the Veteran was taking for orthoptic liver transplant anti-rejection medication revealed minimal reduction in end respiratory flows consistent with early obstruction.  There was no significant response to bronchodilators.  In November, the veteran's medication was changed from Rapamune (sirolimus) to Prograf (tacrolimus).  

On March 2007 VA outpatient examination, the Veteran stated that he had developed emphysema from sirolimus (Rapamune), and that was changed to tacrolimus.  Current examination showed bronchial breath sounds bilaterally.  The assessments included liver transplant, on immunosuppressive therapy including Famciclovir; and allergic rhinitis, renewed Flunisolide nasal spray.  On June VA gastroenterological evaluation, the Veteran was noted to be doing well.  It was noted that he had developed emphysema attributed to rapimmune, which was stopped and switched to tacrolimus.  On current examination, the chest was clear to auscultation.  

On September 2010 VA medical evaluation conducted for the purpose of addressing medical questions pertaining to lung disease status post liver transplant in the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 claimed as a result of VA medical treatment with anti-rejection medication, the physician reviewed the claims folder and VA medical records.  He noted that there was no mention in the chart that the Veteran had any significant lung disease prior to the liver transplant.  November 2008 PFTs indicated a combined mild obstructive and mild restrictive ventilatory defect with significant improvement after bronchodilators.  There was also a diffusion defect, and impairment of gas exchange at rest and with exercise with desaturation.  After a review of the medical records, the impressions were status post liver transplant secondary to history of hepatitis; cough secondary to allergic rhinitis; bilateral infiltrates consistent with interstitial lung disease, with differential diagnosis including secondary to immunosuppressive agent sirolimus; mild obstructive and restrictive lung disease secondary to interstitial lung disease, but also some reactive airway disease that may be allergic in nature; and respiratory failure secondary to interstitial lung disease.  

The physician commented that patients are given numerous immunosuppressive agents status post liver transplant, and are also at risk for infections.  There was no evidence that the Veteran had severe pulmonary infections during or after his liver transplant.  When he was first treated at the VA in 2004, his main complaint was a cough, which seemed to be secondary to post-nasal drip; he was already taking sirolimus, and was being closely followed by a private hepatologist.  VA medical personnel simply provided the Veteran with medications which other private physicians managed and followed the levels.  Between 2004 and the present time, the Veteran developed interstitial lung disease which, from the record, appeared to be due to the sirolimus.  The physician noted that interstitial lung disease from sirolimus was a known, although fairly uncommon, side effect, and that the Veteran had chronic interstitial lung disease that had both fibrosis as well as some underlying reactivity or active inflammation.  

The physician opined that, from the records, it appeared that the veteran's interstitial lung disease was due in part to an adverse reaction to sirolimus, but that there were multiple other reasons for patients to have interstitial lung disease after any kind of organ transplant.  With respect to the question of whether the Veteran had additional disability due to the administration of the medication which was not a reasonably expected or necessary consequence of the medications prescribed, the doctor noted that interstitial lung disease and pulmonary complications were known consequences of this immunosuppressive medication.  It was essential that the Veteran had this medication, and he tolerated it well prior to developing worsening respiratory failure due to interstitial lung disease.  The physician concluded that he saw no issues that any of the veteran's pulmonary issues were a result of his VA medical treatment, or inappropriateness of treatment decisions at his VA evaluations.  The Veteran underwent a successful liver transplant and apparently had some secondary effects due to his immunosuppressive agents that the doctor opined was not necessarily unexpected.  Additionally, he opined that the veteran's VA care was appropriate, and he saw no issues that led to any problems with his pulmonary or liver disease.

The Board finds that the 2010 VA physician's above opinion that the veteran's interstitial lung disease was not proximately caused by lack of proper skill or similar instance of fault on the part of the VA during medical treatment status post liver transplant, or an event not reasonably foreseeable during that treatment, is supported by his clearly-explained reasons and bases that were based on a comprehensive review of the veteran's claims folder and the documented medical evidence.  Thus, the Board considers the 2010 VA doctor's report to be of great probative value and dispositive of the veteran's contentions in this matter on appeal, inasmuch as it is the sole competent evidence to address the matter.  Significantly, the Veteran has not presented or alluded to the existence of any medical evidence or opinion that supports his contentions.  

With respect to the veteran's contentions alleging improper VA treatment with medication status post liver transplant, as a layman without the appropriate medical training and expertise, he is not competent to render a probative opinion on such medical matters.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,  2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the veteran's own assertions in this regard have no probative value.  The Board also points out that it cannot exercise its own independent judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).

As the competent medical evidence in this case establishes that the Veteran does not have lung disease that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during treatment with medication following a liver transplant, or an event not reasonably foreseeable during that treatment, the Board finds that the criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are not met; hence, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Service Connection for Hepatitis C

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

The appellant's claim for service connection for hepatitis C was previously considered and denied by rating action of November 2000.  He contended that his hepatitis C was due to exposure to blood while assisting with a service comrade who slit his wrist in a suicide attempt.  The evidence then considered included the service medical records, which showed no exposure to risk factors for hepatitis C during service.  Post service in March 2000, M. B., M.D., opined that the etiology of the veteran's hepatitis C was unclear, and that it perhaps was related to blood exposure in military service.  In March 2000, J. E., M.D., noted that the Veteran had been exposed to blood during his military service, and opined that it was more likely than not that his hepatitis C was related thereto.   

The RO denied the claim for service connection in November 2000 on the grounds that the service medical records showed no exposure to risk factors for hepatitis C during service, and that the March 2000 medical statements were based on the veteran's own recitation of his alleged medical history.  The appellant filed a Notice of Disagreement (NOD) in June 2001, and a Statement of the Case (SOC) was issued in January 2002, but he did not perfect his appeal by filing a Substantive Appeal.

Because the appellant did not perfect his appeal of the November 2000 denial, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The VA may, however, reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The current application to reopen the claim for service connection for hepatitis C was filed in April 2003.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate its merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the November 2000 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board finds that the additional evidence added to the record since the RO's prior final November 2000 denial constitutes new and material evidence warranting reopening the claim for service connection for hepatitis C, and the claim is granted to that limited extent.

Received in April 2003 was a copy of a medical article implicating jet gun injectors (needleless systems that penetrate skin with high-pressure fluid) in the transmission of blood-borne pathogens, including hepatitis. 

In his September 2003 NOD, the Veteran contended that he received multiple jet gun injections in military service that may have caused his hepatitis C, and reiterated that his hepatitis C may have been due to exposure to blood while assisting with a service comrade who slit his wrist in a suicide attempt.

June 2006 VA outpatient examination noted a history of the veteran's exposure to blood in service while assisting with a known drug-using service comrade who slit his wrist in a suicide attempt.  Hepatitis C was reportedly diagnosed in 1995.

The Board finds that this evidence is "new," in the sense that it was not previously before agency decisionmakers, and is not cumulative or redundant of evidence previously of record.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it constitutes medical and lay evidence linking current hepatitis C to the appellant's military service, and thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.  

As new and material evidence has been received, the Board finds that the criteria for reopening the claim for service connection for hepatitis C are met, and the appeal is granted to this extent only.  


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for lung disease as a result of VA medical treatment status post liver transplant are denied.

To the limited extent that new and material evidence to reopen the claim for service connection for hepatitis C has been received, the appeal is granted to this extent.


REMAND

Considering the record in light of the duties imposed by the VCAA, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal for service connection for hepatitis C on the merits has not been accomplished.  

The VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence, and applying all relevant laws and regulations.  Moody v. Principi, 360 F. 3d 1306, 1310 (Fed. Cir. 2004).  The VA has a duty to address all theories of entitlement that are raised by an appellant or the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).        

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).  

Under the circumstances, the Board finds that this case must be remanded to the RO to afford the appellant a VA examination to determine the etiology of his hepatitis C and its relationship, if any, to his military service or any incident thereof.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
 
The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his hepatitis C and its relationship, if any, to his military service or any incident thereof, to include reported receipt of multiple jet gun injections, and exposure to blood while assisting with a service comrade who slit his wrist in a suicide attempt.  The entire claims folder must be made available to and reviewed by the examining physician, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should review the service and post-service records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that hepatitis C (a) had its onset in, or is otherwise related to any incident of the veteran's military service, to include reported receipt of multiple jet gun injections, and exposure to blood while assisting with a service comrade who slit his wrist in a suicide attempt; or (b) is directly related to any symptoms that the appellant identifies as having had, or event that occurred, during service that might not be reflected in the service medical records.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for hepatitis C on the merits in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If the benefit sought on appeal remains denied, the RO should furnish the appellant and his representative an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


